Citation Nr: 0119694	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-17 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right acromioclavicular joint, secondary to 
a gunshot wound of the right shoulder and arm.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right shoulder and arm, involving Muscle 
Group III, currently evaluated as 20 percent disabling.

3.  The propriety of the initial noncompensable evaluation 
assigned for dysesthesia of the right arm and forearm.

4. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1968.  

The issue of an increased rating for a gunshot wound of the 
right shoulder and arm arises from a March 1996 rating 
decision in which the RO confirmed and continued a 20 percent 
evaluation for that disability.

The issue of a compensable rating for dysesthesia of the 
right arm and forearm arises from a June 1998 rating decision 
in which the RO granted service connection for dysesthesia of 
the right arm and forearm and assigned a noncompensable 
evaluation.

The issues of entitlement to service connection for 
degenerative arthritis of the right acromioclavicular joint 
and entitlement to a TDIU arise from a September 1999 rating 
decision in which the RO denied both claims.

The veteran filed timely appeals with respect to all four 
issues on appeal.

The veteran provided testimony at a hearing before an RO 
hearing officer in March 1998 and at a video-conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in August 2000.  Transcripts of 
both hearings are of record.

The Board notes that the RO adjudicated the claim of 
dysthesia of the right arm and forearm as one for an 
increased rating (IR).  However, in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court)-formerly, the United States Court of Veterans 
Appeals-in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has recharacterized the issue on appeal as involving 
the propriety of the initial evaluation assigned.


REMAND

The veteran is seeking a total disability rating based on 
unemployability due to his service-connected disabilities.  
The veteran's service-connected disabilities are: residuals 
of a gunshot wound of the right shoulder and arm, assigned a 
20 percent evaluation; dysthesia of the right arm and 
forearm, assigned a noncompensable evaluation; and post-
traumatic stress disorder, assigned a 10 percent evaluation.  
In addition, the veteran contends that he should be service-
connected for degenerative arthritis of the right 
acromioclavicular joint, secondary to a gunshot wound of the 
right shoulder and arm.  The veteran also contends that his 
service-connected gunshot wound of the right shoulder and arm 
and dysesthesia of the right arm and forearm have increased 
in severity and should receive higher evaluations.  

Following an initial review of the claims file, the Board of 
Veterans' Appeals (Board) finds that a remand of all four 
issues is warranted.

With respect to the issue of entitlement to service 
connection for degenerative arthritis of the right 
acromioclavicular joint, secondary to gunshot wound of the 
right shoulder and arm, the veteran contends that a VA 
examination revealed that he had degenerative arthritis in 
his shoulder as a result of the gunshot wound in service.

A VA X-ray report of the right shoulder taken in November 
1995 revealed a finding of degenerative arthritic changes of 
the acromioclavicular joint.  In a November 1995 VA 
examination, the diagnosis was gunshot wound of the right 
shoulder with acromioclavicular joint arthritis.  
Furthermore, in a February 1999 VA examination, the examiner 
noted that a previous VA X-ray report revealed a slight 
degeneration of the acromioclavicular joint of the right 
shoulder at the site of the previous gunshot wound.    

The evidence indicates that the veteran currently has 
arthritis of the right acromioclavicular joint.  The RO 
denied the veteran's claim for secondary service connection  
as not well grounded, on the basis that there was no medical 
evidence of a nexus between the right shoulder arthritis and 
the service-connected disorder gunshot wound of the right 
shoulder.

The Board notes, however, that Congress recently amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to reflect that VA has a duty to assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

As such, mindful of its duty to assist the veteran, the Board 
determines that further development on the issue of 
entitlement to secondary service connection for degenerative 
arthritis of the right acromioclavicular joint is necessary.  
Specifically, after obtaining all outstanding pertinent 
treatment records, the veteran should undergo an appropriate 
VA examination to obtain a medical opinion as to the 
relationship, if any, between the claimed disability and his 
service-connected gunshot wound of the right shoulder and 
arm.

With respect to the issues of entitlement to an increased 
rating for residuals of a gunshot wound of the right shoulder 
and arm, involving Muscle Group III, and the propriety of the 
initial noncompensable rating for dysesthesia of the right 
arm and forearm, the veteran contends that these disorders 
are more disabling than currently evaluated and should 
receive higher evaluations.

The veteran's service medical records reveal that in December 
1966, the veteran sustained a gunshot wound of the right 
shoulder with an exit and entrance wound at the anterior 
superior surface.  There was no artery or nerve involvement.  
The wound was debrided under local anesthesia and there was 
delayed primary closure.  In a subsequent treatment record, 
it was noted that the wound was well-healed and that the 
veteran had good range of motion of the right arm.  The 
veteran was returned to light duty for two weeks.  On 
discharge examination, it was noted that the veteran had 
entry and exit gunshot wound of the right deltoid or 
subacromial region.  There was good strength, full range of 
motion, and no loss of muscle mass in the right upper 
extremity.

On VA examination in July 1968, the veteran complained of 
pains in the right shoulder at times.  The examiner noted a 4 
inch by 1/4 inch scar over the anterior lateral surface of the 
right shoulder which was non-adherent and non-painful.  There 
was no shoulder girdle atrophy, or area of tenderness.  An X-
ray of the right shoulder revealed no evidence of bony 
pathology and no abnormal calcification.  Also, no retained 
metallic foreign bodies were noted.  The diagnosis was 
residuals of gunshot wound of the right shoulder and right 
arm.

In a September 1995 VA electromyography report, the veteran 
complained of right hand and arm numbness with aching pain in 
the right shoulder.  The examiner noted that the veteran had 
a history of a gunshot wound of the lateral right shoulder.  
Results from the test revealed evidence of a low right 
cervical radiculopathy, probably C6 or C7.  Superimposed upon 
this radiculopathy, there was probable evidence of a mild to 
moderate right carpal tunnel syndrome.  The absent right 
ulnar sensory response was difficult to explain.  The 
examiner stated that this could represent an early ulnar 
mononeuropathy or more proximal lesion, which could be a part 
of the veteran's traumatic injury.

On VA examination of the peripheral nerves in February 1998, 
the veteran complained of numbness in the right upper 
extremity, episodically, down to the wrist.  The diagnosis 
was dysesthesia of the right arm and forearm.  

On VA orthopedic examination in February 1999, the veteran 
complained of soreness and tenderness on pressure over the 
upper, outer portion of the right shoulder.  The examiner 
noted that a previous X-ray report of the shoulder did show 
some degeneration of the acromioclavicular joint at the site 
of the previous gunshot wound.  No fragments were seen or 
retained in the shoulder on that examination.  He stated that 
because of the pain, particularly with motion of the right 
shoulder which was only slightly reduced, the veteran did 
have a moderate degree of disability of the right shoulder 
joint.  The diagnosis was gunshot wound of the right 
shoulder, healed with residual discomfort, slight 
degeneration of the acromioclavicular joint, normal motion.

At an August 2000 hearing before the undersigned Member of 
the Board, the veteran testified that he experienced constant 
pain and weakness in his right shoulder and arm.  In 
particular, he testified that he experienced frequent 
numbness in his arm that prevented him from performing many 
activities, and that he took an early retirement from his job 
as a driver at United Parcel Service because of the numbness.  
Subsequent to the February 1999 VA examination, the veteran 
has complained of increased pain in his right shoulder.  
Without current clinical findings, a decision with regard to 
the veteran's claim for an increased rating cannot be 
accomplished.  In this regard, reference is made to Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  On remand, the VA examiner 
should ascertain and identify which Muscle Group(s) were 
injured and the severity thereof.

Also, since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating decision granting 
service connection for dysesthesia of the right arm and 
forearm, the veteran's claim must be considered pursuant to 
the provisions of Fenderson, supra.

With regard to the veteran's claim for a TDIU, the law 
provides that a total disability rating may be assigned when 
a schedular rating is less than total if, when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  In the present case, 
because of the development required to evaluate the current 
severity of the veteran's service-connected disabilities, a 
decision regarding entitlement to a TDIU must be deferred 
pending the development requested below.

In addition, the Board notes that the veteran received a 
psychiatric examination in April 1997 in conjunction with his 
claim of entitlement to service connection for PTSD.  At that 
time, the examiner did not comment on the impact of the 
veteran's PTSD on his employability as a result of the 
service-connected disability.  As the record is currently 
developed, there is no medical opinion as to the impact of 
any of the veteran's service-connected disabilities, either 
alone or in concert, on his ability to obtain and retain 
substantially gainful employment.  For this reason alone, 
remand for further VA examination(s) is warranted.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 6 
Vet. App. 532 (1993).

The Board also notes that the RO sent the veteran a VA Form 
21-8400 in July 1999 requesting that he complete it.  The 
veteran has not replied and, as such, there is no information 
regarding the veteran's employment history in the claims 
file.  While the case requires a remand for other reasons as 
well, the Board cautions that the veteran has the 
responsibility to cooperate in the pursuit of his claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment of the veteran's right 
shoulder and arm from all VA and/or non-
VA health care providers identified by 
the veteran.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded a 
comprehensive VA examination to determine 
the nature and etiology of all pathology 
in the right upper extremity.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.

Following examination of the veteran and 
review of the claims folder, the VA 
physician is requested to respond to the 
following:

a.  Identify all diagnosed pathology of 
the right upper extremity; 

b.  Identify all muscle groups affected 
and indicate the severity of injury to 
each muscle groups as slight, moderate, 
moderately severe, or severe;

c.  With respect to any demonstrated 
muscle injury, comment on the presence of 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement for each muscle 
group affected; 

d.  Ascertain the current severity of any 
demonstrated dysesthesia of the right arm 
and forearm and indicate whether it is 
shown to be manifested by incomplete 
paralysis that is mild, moderate or 
severe, or by complete paralysis; 

e.  Provide a medical opinion as to 
whether any diagnosed degenerative 
arthritis of the right acromioclavicular 
joint is related to the service-connected 
residuals of a gunshot wound of the right 
shoulder and arm; 

f.  Comment on the effect of the service-
connected residuals of a gunshot wound to 
the right shoulder and arm on the 
veteran's employability.

A complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3. The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the effect of his service-
connected PTSD on his employability.  The 
examiner must completely review the 
claims folder prior to the examination.  
All clinical findings should be reported 
in detail.  Following examination of the 
veteran, the VA physician should provide 
a medical opinion as to the effect of the 
veteran's service-connected PTSD on his 
ability to obtain or retain employment.

4.  The RO should request that the 
veteran submit a statement from his 
former employer, United Parcel Service, 
regarding his job duties and the reason 
for his early retirement.  The veteran 
should also provide evidence regarding 
the extent of any job search he has 
conducted since the date of his last 
employment.

5.  The RO should ask the veteran if he 
has ever filed for worker's compensation 
and, if so, such claims papers and 
supporting documentation should be 
obtained and associated with the claims 
folder.

6.  The RO should ask if the veteran has 
ever filed for Social Security Disability 
benefits and if so, all supporting 
documentation, to include all medical 
records and an award letter, if 
applicable, should be obtained and 
associated with the claims folder. 

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  If none of the requested development 
yields medical evidence of a nexus 
between any diagnosed degenerative 
arthritis of the right acromioclavicular 
joint and the veteran's service-connected 
gunshot wound of the right shoulder and 
arm, the RO should specifically advise 
the veteran and his representative of the 
need to submit such competent medical 
evidence to support the claim.

9.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as am amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

10.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim of entitlement to 
secondary service connection for 
degenerative arthritis of the right 
acromioclavicular joint, entitlement to 
an increased rating for residuals of a 
gunshot wound to the right shoulder and 
arm and the propriety of the initial 
noncompensable evaluation assigned for 
dysesthesia of the right arm and forearm 
on the merits, in light of all relevant 
evidence of record, and all pertinent 
legal authority, cited above, to include, 
as appropriate, the holdings of the Court 
in Caffrey and Fenderson.

11.  Thereafter, the RO should re-
adjudicate the veteran's claim of 
entitlement to a TDIU.

12.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his attorney should be furnished with an 
appropriate Supplemental Statement of the 
Case and given an opportunity to submit 
additional evidence and/or argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and to comply with precedent decisions of the 
Court and recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


